Appeal from a judgment of the Monroe County Court (Frank P. Geraci, Jr., J.), rendered March 25, 2005. The judgment convicted defendant, upon his plea of guilty, of robbery in the second degree (two counts).
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of two counts of robbery in the second degree (Penal Law § 160.10 [2] [b]). By pleading guilty, defendant forfeited his present challenge to evidentiary rulings at the suppression hearing (see People v Hansen, 95 NY2d 227, *1355230-231 [2000]; People v Di Raffaele, 55 NY2d 234, 240 [1982]). Although the challenge by defendant to County Court’s ultimate suppression ruling survives his guilty plea (see CPL 710.70 [2]), defendant’s challenge is based on a ground not raised before the suppression court and thus is unpreserved for our review (see People v Brooks, 26 AD3d 739, 740 [2006], lv denied 6 NY3d 846, 7 NY3d 810 [2006]; People v Zeito, 302 AD2d 923 [2003], lv denied 99 NY2d 634 [2003]). We decline to exercise our power to review defendant’s challenge as a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]). Present—Smith, J.P., Lunn, Fahey and Peradotto, JJ.